Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hui Zhang on 3/11/22.
	Application is changed as follows:

Claim 1, last line, change
" percentage than does any portion inside the mold other than the buffer layer.” to
– percentage than does any portion inside the mold other than the buffer layer,
wherein the low-melting percentage portion is composed of unsintered or unmelted metal powder. –.

Cancel claim 3.
Allowable Subject Matter
Claims 1-2 and 4-13 are allowed.
	The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Abe et al (US 2004/0228754, already of record), Baumann et al (US 6145804, already of record) and Matsushita Electric Works Ltd (JP 2002322501, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a buffer layer located between a mold surface and the heat medium channel, wherein, the buffer layer includes a low-melting percentage portion having a lower melting percentage than does any portion inside the mold other than the buffer layer, wherein the low-melting percentage portion is composed of unsintered or unmelted metal powder. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743